Title: From George Washington to John Hancock, 1 December 1776
From: Washington, George
To: Hancock, John



Sir
Brunswic [N.J.] Decr 1st 1776

I yesterday had the Honor of writing you and to advise of our arrival here. I am now to inform you that the Enemy are still advancing and that their Vanguard had proceeded as far as Bonum, a small Town about four miles this side of Woodbridge according to my last intelligence. As to their number reports are various. Some say they were joined yesterday by a considerable reinforcement from Staten Island, how far this fact may be true, I cannot determine, but from every information before, they were between Six and Seven Thousand strong. I have for some time past supposed Philadelphia to be the Object of their movement, and have every reason to beleive my Opinion well founded, the advices of sundry persons who have had an Opportunity of mixing & conversing with them on the march agreeing that such is the report. I have wrote to Govr Livingston upon the Subject requesting his utmost exertions to forward on every succour in his

power. The same I trust will be attended to in Pensylvania. Without a sufficient number of Men & Arms, their progress can not be checked; At present our force is totally inadequate to any attempt.
Several Officers belonging to the Enemy who were Prisoners, have obtained permission to return. I have not yet sent in the names of those belonging to us, that are to be exchanged for ’em. By a Virginia Paper I perceive that Captn Morgan & Lieutt Heath who were taken Prisoners at Quebec & now on Parole are promoted in the late arrangement of Officers in that State; the former to a Regiment, the latter to a Majority: It would be well if they were released, but being Virginians and not knowing that any Gentlemen who were taken at the same time are so circumstanced, I have declined claiming their return without the Opinion of Congress lest I should incur the charge of partiality.
I have sent forward Colo. Humpton to collect proper boats & Craft at the Ferry for transporting our Troops and it will be of Infinite importance to have every other craft, besides what he takes for the above purpose, secured on the West side of Delaware, otherwise they may fall into the Enemy’s hands & facilitate their views. I have the Honor to be Sir Yr Most Obedt Servt

Go: Washington


P.S. ½ after 1. OClock. P.M. The Enemy are fast advancing; some of ’em are now in sight. All the men of the Jersey flying Camp under Genl Herd being applied to, have refused to continue longer in service.

